PER CURIAM.
We affirm the orders of the trial court denying Appellants’ motions to compel arbitration. The appeal of the May 16, 2005 order granting RLI Insurance Co.’s Motion to Dismiss the Complaint with Prejudice, dated August 5, 2004, is dismissed because the order is a non-final, non-ap-pealable order. Dedge v. Crosby, 914 So.2d 1055 (Fla. 1st DCA 2005); EIR, Inc. v. Electronic Molding Corp., 540 So.2d 260 (Fla. 5th DCA 1989).
ORFINGER and TORPY, JJ., and GURROLA, B., Associate Judge, concur.